DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer et al. ["Low-Loss Silicon Strip-to-Slot MODE Converters," IEEE Photonics Journal, Vol.5, No.1, Feb. 2013, 10 pages’ “Palmer”; already of record].
	Regarding claim 1, Palmer teaches an optical waveguide device that is implemented between a slot waveguide and a rectangular/strip waveguide [e.g., fig. 2(a)], the optical waveguide device comprising: a tapered portion (e.g., in section II {also referred to as section 2}, the wr1 is logarithmically tapered from 450 nm to 240 nm; fig. 2(a) and 1st full ¶ of text); and a separation portion (e.g., section I {also referred to as section 1}) that is implemented between the tapered portion [e.g., section II in fig. 2(a)] and the rectangular/strip waveguide [e.g., strip WG to the left of section I in fig. 2(a)], wherein the tapered portion [e.g., section II in fig. 2(a)]  includes 
	Thus claim 1 is met.
Regarding claim 2, Palmer teaches the optical waveguide device according to claim 1 (see above), further comprising: an optical terminator at a leading end of the fourth core [e.g., the rail 2 terminates at the left/leading end at the boundary between the strip WG and section I; thus, there is an optical terminator at a leading {left} end of the fourth core; fig. 2(a)].
Thus claim 2 is met.
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art either alone or in combination does not disclose or render as obvious, either alone or in combination, the subject matter of each of respective claims 3-6.

Conclusion
Hatori et al. (US 9195001; “Hatori”) teaches aspects of the invention yet still fails to teach or render as obvious, either alone or in combination, the subject matter of each of respective claims 3-6. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic


/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874